         Case 6:19-cv-00207-ADA Document 1 Filed 03/14/19 Page 1 of 16



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 PARITY NETWORKS LLC,                                 §
                                                      §
        Plaintiff,                                    §
                                                      § CIVIL ACTION NO. 6:19-cv-00207
 v.                                                   §
                                                      § JURY TRIAL DEMANDED
 CISCO SYSTEMS, INC.,                                 §
                                                      §
        Defendant.                                    §



                                   ORIGINAL COMPLAINT

       Plaintiff Parity Networks LLC (“Plaintiff” or “Parity Networks”), by and through its

attorneys, for its Original Complaint against Cisco Systems, Inc. (“Defendant” or “Cisco”), and

demanding trial by jury, hereby alleges as follows:

                               I. NATURE OF THE ACTION

               This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 271, et seq., to enjoin and obtain damages resulting from Defendant’s

unauthorized use, sale, and offer to sell in the United States of products, methods, processes,

services and/or systems that infringe Parity Networks’ United States patents, as described herein.

               Cisco manufactures, provides, uses, sells, offers for sale, imports, and/or distributes

infringing products and services; and encourages others to use its products and services in an

infringing manner, including their customers, as set forth herein.

               Parity Networks seeks past and future damages and prejudgment and post judgment

interest for Cisco’s past infringement of the Patents-in-Suit, as defined below.
          Case 6:19-cv-00207-ADA Document 1 Filed 03/14/19 Page 2 of 16



                                            II. PARTIES

                Plaintiff Parity Networks is a limited liability company organized and existing

under the laws of the State of Texas. Parity Networks’ registered agent for service of process in

Texas is InCorp Services, Inc., 815 Brazos Street, Suite 500, Austin, Texas 78701.

                On information and belief, Defendant Cisco is a corporation organized under the

laws of California, having established places of business in this District at 12515-3 Research Park

Loop, Austin, TX 78759 and 18615 Tuscany Stone, San Antonio, Texas 78258. Cisco’s registered

agent for service of process in Texas is Prentice Hall Corporation System, 211 E. 7th Street, Suite

620, Austin, TX 78701-3218.

                             III. JURISDICTION AND VENUE

                This is an action for patent infringement which arises under the Patent Laws of the

United States, namely, 35 U.S.C. §§ 271, 281, 283, 284 and 285.

                This Court has exclusive jurisdiction over the subject matter of this action under 28

U.S.C. §§ 1331 and 1338(a).

                On information and belief, venue is proper in this District pursuant to 28 U.S.C.

§§ 1391(b), 1391(c), and 1400(b) because Defendant has a regular and established place of

business in this district, transacted business in this District, and has committed and/or induced acts

of patent infringement in this district.

                On information and belief, Defendant Cisco is subject to this Court’s specific and

general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute, due at

least to its substantial business in this forum, including: (i) at least a portion of the infringements

alleged herein; and (ii) regularly doing or soliciting business, engaging in other persistent courses

of conduct, and/or deriving substantial revenue from goods and services provided to individuals

in Texas and in this Judicial District.

                                           ORIGINAL COMPLAINT
                                                   -2-
          Case 6:19-cv-00207-ADA Document 1 Filed 03/14/19 Page 3 of 16



                               IV. FACTUAL ALLEGATIONS

                                           PATENTS-IN-SUIT

                 Parity Networks is the owner of all right, title and interest in and to U.S. Patent No.

6,760,777 (the “’777 Patent”), entitled “Method and Apparatus for Distributing and Providing

Fault Tolerance to Path-Vector Routing Protocols Within a Multi-Processor Router,” issued on

July 6, 2004.

                 Parity Networks is the owner of all right, title and interest in and to U.S. Patent No.

7,002,958 (the “’958 Patent”), entitled “Method for Load Balancing with FIFO Guarantees in

Multipath Networks,” issued on February 21, 2006.

                 Parity Networks is the owner of all right, title and interest in and to U.S. Patent No.

8,429,296 (the “’296 patent”), entitled “Method and Apparatus for Distributing Routing

Instructions Over Multiple Interfaces of a Data Router,” issued on April 23, 2013.

                 Parity Networks is the owner of all right, title and interest in and to U.S. Patent No.

9,306,757 (the “’757 patent”), entitled “Method and Apparatus for Distributing Routing

Instructions Over Multiple Interfaces of a Data Router,” issued on April 5, 2016. The ’757 Patent

and the ’296 Patent have shared elements to their chain of priorities and mostly common

specifications. The ’757 Patent is subject to a terminal disclaimer.

                 Together, the foregoing patents are referred to herein as the “Patents-in-Suit.”

Parity Networks is the assignee of the Patents-in-Suit and has all rights to sue for infringement and

collect past and future damages for the infringement thereof.

                                         DEFENDANT’S ACTS

                 Cisco is a world leader in data networking, and provides hardware and software

directed to switching and routing network data to its customers in the United States, including in

this District.

                                         ORIGINAL COMPLAINT
                                                 -3-
         Case 6:19-cv-00207-ADA Document 1 Filed 03/14/19 Page 4 of 16



               Among a few others, Cisco implements the following four network software

systems on its switches and routers: Cisco IOS, Cisco IOS XR, Cisco IOS XE, and Cisco NX-OS.

https://www.cisco.com/c/en/us/products/ios-nx-os-software/index.html

               In that regard, Cisco makes, uses and sells routers and switches running Cisco IOS

network software. For example, Cisco makes, uses, sells and offers for sale the Cisco 1000 Series

Aggregation Service Router (“ASR”), also known as the Cisco ASR 1000 Series Router.

               The Cisco ASR 1000 Series Router is described by Cisco as a critical part of the

Cisco Borderless Network Architecture.

               Cisco also claims that the Cisco ASR 1000 Series Router is the industry’s first

aggregation services router and the first system within the Cisco portfolio to use the Cisco

QuantumFlow Processor, a processor built for edge-based service delivery.

               Cisco asserts that the QuantumFlow Processor is the industry’s first fully integrated

and programmable flow processor.

               The Cisco QuantumFlow Processor combines multi-threaded packet processing,

massive parallel processing, customized quality of service (QoS), advanced memory management,

and integrated services programmability.

               Routers and switches running Cisco IOS network software implement software and

hardware queueing based at least in part on packet classification.

               In addition, Cisco makes, uses and sells routers based on the Cisco IOS XR

software. Cisco IOS XR Software is a modular and fully distributed network operating system for

service provider networks.

               According to Cisco’s documentation, Cisco IOS XR creates a highly available,

highly secure routing platform, distributes processes across the control, data, and management



                                      ORIGINAL COMPLAINT
                                              -4-
         Case 6:19-cv-00207-ADA Document 1 Filed 03/14/19 Page 5 of 16



planes with their own access controls, delivers routing-system scalability, service isolation, and

manageability and supports network and service convergence.          Cisco IOS XR supports a

distributed path vector routing protocol such as BGP (Border Gateway Protocol). Cisco supports

multiple BGP instances on multiple route processors (RPs) or distributed route processors (DRPs)

of a router, as depicted below:




               An exemplary product implemented with Cisco IOS XR is the Cisco Carrier

Routing System in the United States. The Cisco Carrier Routing System Router is a processor-

based data router that implements Open Shortest Path First (OSPF) and Internal Border Gateway

Protocol (iBGP) routing protocols, as well as Multiprotocol Label Switching-Label Distribution

Protocol (MPLS-LDP) and MPLS Layer 3 VPNs.

               The ASR 1000 Series Router is implemented with the IOS XE operating system,

aspects of which are depicted below by Cisco.




                                      ORIGINAL COMPLAINT
                                              -5-
            Case 6:19-cv-00207-ADA Document 1 Filed 03/14/19 Page 6 of 16




https://www.cisco.com/c/en/us/products/routers/asr-1000-series-aggregation-services-

routers/index.html. Cisco lists several products running IOS XE, including the ASR 1000 series.

https://www.cisco.com/c/en/us/products/ios-nx-os-software/ios-xe/index.html#~stickynav=2

                In addition, Cisco implements the Cisco NX-OS, or Nexus Operating System,

which supports Multiprotocol Label Switching (MPLS). MPLS is a high-performance packet

forwarding technology that integrates the performance and traffic management capabilities of data

link layer (Layer 2) switching with the scalability, flexibility, and performance of network-layer

(Layer 3) routing.

                Cisco implements MPLS with the use of normalized labels for packets that are used

substantially throughout MPLS-enabled networks.

                MPLS was introduced as a feature of Cisco NX-OS software for Nexus 7000 Series

switches.

                Cisco instructs its customers regarding the implementation and operation of the

accused instrumentalities, including at https://www.cisco.com/c/en/us/support/routers/index.html.
                                      ORIGINAL COMPLAINT
                                              -6-
          Case 6:19-cv-00207-ADA Document 1 Filed 03/14/19 Page 7 of 16



                On information of belief, Defendant Cisco also implements contractual protections

in the form of license and use restrictions with its customers to preclude the unauthorized

reproduction, distribution and modification of its software.

                Moreover, on information and belief, Defendant Cisco implements technical

precautions to attempt to thwart customers who would circumvent the intended operation of

Cisco’s products.

                             PRIOR KNOWLEDGE OF THE PATENTS-IN-SUIT

                By letters dated October 5, 2016 and November 18, 2016, Cisco was provided and

actually received notice of the Patents-in-Suit, and consequently has actual or constructive

knowledge of each of them. Cisco responded on February 23, 2017, representing it would conduct

an investigation and would provide a complete response “in due course.” More than two years

later, it has not done so.

                In addition, during the course of its own prosecution activities, Cisco and its

affiliates have been apprised and gained prior knowledge of at least some of the Patents-in-Suit,

including by way of family members.

                        V. COUNTS OF PATENT INFRINGEMENT

                                           COUNT ONE
                             INFRINGEMENT OF U.S. PATENT NO. 6,760,777

                Parity Networks incorporates by reference its allegations in Paragraphs 1-34 as if

fully restated in this paragraph.

                Parity Networks is the assignee and owner of all right, title and interest to the ’777

Patent. Parity Networks has the legal right to enforce the patent, sue for infringement, and seek

equitable relief and damages.




                                        ORIGINAL COMPLAINT
                                                -7-
          Case 6:19-cv-00207-ADA Document 1 Filed 03/14/19 Page 8 of 16



               On information and belief, Defendant Cisco, without authorization or license from

Parity Networks, has been and is presently directly infringing at least claim 7 of the ’777 Patent,

as infringement is defined by 35 U.S.C. § 271(a), including through making, using (including for

testing purposes), selling and offering for sale methods and articles infringing one or more claims

of the ’777 Patent. Defendant Cisco is thus liable for direct infringement of the ’777 Patent

pursuant to 35 U.S.C. § 271(a).

               Exemplary infringing products include the Cisco IOS XR is the Cisco Carrier

Routing System, which products include multiple processors and wherein different instances of

BGP are running on different route processors (RPs) or distributed route processors (DRPs) of the

multi-processor router. Each instance of BGP establishes a routing session with an external router.

               On information and belief, Defendant Cisco, without authorization or license from

Parity Networks, has been and is presently indirectly infringing at least claim 7 of the ’777 Patent,

including actively inducing infringement of the ’777 Patent under 35 U.S.C. § 271(b). Such

inducements include without limitation, with specific intent to encourage the infringement,

knowingly inducing consumers to use infringing articles and methods that Cisco knows or should

know infringe one or more claims of the ’777 Patent. Cisco instructs its customers to make and

use the patented inventions of the ’777 Patent by operating Cisco’s products in accordance with

Cisco’s specifications. Cisco specifically intends its customers to infringe by implementing its

routers and switches to include multiple processors and instantiate different instances of BGP on

different route processors (RPs) or distributed route processors (DRPs) of the multi-processor

router in an infringing manner.

               On information and belief, Defendant Cisco, without authorization or license from

Parity Networks, has been and is presently indirectly infringing at least claim 7 of the ’777 Patent,



                                       ORIGINAL COMPLAINT
                                               -8-
          Case 6:19-cv-00207-ADA Document 1 Filed 03/14/19 Page 9 of 16



including contributory infringement of the ’777 Patent under 35 U.S.C. § 271(c) and/or § 271(f),

either literally and/or under the doctrine of equivalents, by selling, offering for sale, and/or

importing into the United States, the infringing products. Cisco knows that the infringing products

(i) constitute a material part of the inventions claimed in the ’777 Patent; (ii) are especially made

or adapted to infringe the ’777 Patent; (iii) are not staple articles or commodities of commerce

suitable for non-infringing use; and (iv) are components used for or in operating systems used to

sort and process data packets into two or more categories of different priority for processing and a

queue for queuing sorted packets destined for the CPU in an infringing manner.

               As a result of Cisco’s infringement of the ’777 Patent, Parity Networks has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                                         COUNT TWO
                           INFRINGEMENT OF U.S. PATENT NO. 7,002,958

               Parity Networks incorporates by reference its allegations in Paragraphs 1-41 as if

fully restated in this paragraph.

               Parity Networks is the assignee and owner of all right, title and interest to the ’958

Patent. Parity Networks has the legal right to enforce the patent, sue for infringement, and seek

equitable relief and damages.

               On information and belief, Defendant Cisco, without authorization or license from

Parity Networks, has been and is presently directly infringing at least claim 1 of the ’958 Patent,

as infringement is defined by 35 U.S.C. § 271(a), including through making, using (including for

testing purposes), selling and offering for sale methods and articles infringing one or more claims

of the ’958 Patent. Defendant Cisco is thus liable for direct infringement of the ’958 Patent

pursuant to 35 U.S.C. § 271(a).


                                       ORIGINAL COMPLAINT
                                               -9-
         Case 6:19-cv-00207-ADA Document 1 Filed 03/14/19 Page 10 of 16



               Exemplary infringing products include switches and routers with Cisco NX-OS

software, including Nexus 7000 Series switches wherein MPLS is used to produce a normalized

tag substantially throughout the network.

               On information and belief, at least since the filing of the Original Complaint,

Defendant Cisco, without authorization or license from Parity Networks, has been and is presently

indirectly infringing at least claim 1 of the ’958 Patent, including actively inducing infringement

of the ’958 Patent under 35 U.S.C. § 271(b). Such inducements include without limitation, with

specific intent to encourage the infringement, knowingly inducing consumers to use infringing

articles and methods that Cisco knows or should know infringe one or more claims of the ’958

Patent. Cisco instructs its customers to make and use the patented inventions of the ’958 patent

by operating Cisco’s products in accordance with Cisco’s specifications. Cisco specifically

intends its customers to infringe by designing and fabricating its switches and routers to implement

MPLS in an infringing manner, as set forth above.

               On information and belief, Defendant Cisco, without authorization or license from

Parity Networks, has been and is presently indirectly infringing at least claim 1 of the ’958 Patent,

including contributory infringement of the ’958 Patent under 35 U.S.C. § 271(c) and/or § 271(f),

either literally and/or under the doctrine of equivalents, by selling, offering for sale, and/or

importing into the United States, the infringing products. Cisco knows that the infringing products

(i) constitute a material part of the inventions claimed in the ’958 Patent; (ii) are especially made

or adapted to infringe the ’958 Patent; (iii) are not staple articles or commodities of commerce

suitable for non-infringing use; and (iv) are components used for or in operating systems to

implement MPLS in an infringing manner, as set forth above.




                                       ORIGINAL COMPLAINT
                                              -10-
         Case 6:19-cv-00207-ADA Document 1 Filed 03/14/19 Page 11 of 16



               As a result of Cisco’s infringement of the ’958 Patent, Parity Networks has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                                        COUNT THREE
                           INFRINGEMENT OF U.S. PATENT NO. 8,429,296

               Parity Networks incorporates by reference its allegations in Paragraphs 1-48 as if

fully restated in this paragraph.

               Parity Networks is the assignee and owner of all right, title and interest to the ’296

Patent. Parity Networks has the legal right to enforce the patent, sue for infringement, and seek

equitable relief and damages.

               On information and belief, Defendant Cisco, without authorization or license from

Parity Networks, has been and is presently directly infringing at least claim 1 of the ’296 Patent,

as infringement is defined by 35 U.S.C. § 271(a), including through making, using (including for

testing purposes), selling and offering for sale methods and articles infringing one or more claims

of the ’296 Patent. Defendant Cisco is thus liable for direct infringement of the ’296 Patent

pursuant to 35 U.S.C. § 271(a).

               Exemplary infringing products include Cisco routers based on the Cisco IOS

software, including the Cisco ASR 1000 Series Router, wherein a Cisco IOS software application

executed on multi-processor data router sends an “ip igmp join-group” command to an external

router to join a multicast group.

               On information and belief, at least since the filing of the Original Complaint,

Defendant Cisco, without authorization or license from Parity Networks, has been and is presently

indirectly infringing at least claim 1 of the ’296 Patent, including actively inducing infringement

of the ’296 Patent under 35 U.S.C. § 271(b). Such inducements include without limitation, with


                                       ORIGINAL COMPLAINT
                                              -11-
         Case 6:19-cv-00207-ADA Document 1 Filed 03/14/19 Page 12 of 16



specific intent to encourage the infringement, knowingly inducing consumers to use infringing

articles and methods that Cisco knows or should know infringe one or more claims of the ’296

Patent. Cisco instructs its customers to make and use the patented inventions of the ’296 Patent

by operating Cisco’s products in accordance with Cisco’s specifications. Cisco specifically

intends its customers to infringe by implementing its Cisco IOS on its switches and routers in an

infringing manner.

               On information and belief, Defendant Cisco, without authorization or license from

Parity Networks, has been and is presently indirectly infringing at least claim 1 of the ’296 Patent,

including contributory infringement of the ’296 Patent under 35 U.S.C. § 271(c) and/or § 271(f),

either literally and/or under the doctrine of equivalents, by selling, offering for sale, and/or

importing into the United States, the infringing products. Cisco knows that the infringing products

(i) constitute a material part of the inventions claimed in the ’296 Patent; (ii) are especially made

or adapted to infringe the ’296 Patent; (iii) are not staple articles or commodities of commerce

suitable for non-infringing use; and (iv) are components used for or in operating systems for its

switches and routers in an infringing manner.

               As a result of Cisco’s infringement of the ’296 Patent, Parity Networks has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                                         COUNT FOUR
                           INFRINGEMENT OF U.S. PATENT NO. 9,306,757

               Parity Networks incorporates by reference its allegations in Paragraphs 1-55 as if

fully restated in this paragraph.




                                       ORIGINAL COMPLAINT
                                              -12-
         Case 6:19-cv-00207-ADA Document 1 Filed 03/14/19 Page 13 of 16



               Parity Networks is the assignee and owner of all right, title and interest to the ’757

Patent. Parity Networks has the legal right to enforce the patent, sue for infringement, and seek

equitable relief and damages.

               On information and belief, Defendant Cisco, without authorization or license from

Parity Networks, has been and is presently directly infringing at least claim 13 of the ’757 Patent,

as infringement is defined by 35 U.S.C. § 271(a), including through making, using (including for

testing purposes), selling and offering for sale methods and articles infringing one or more claims

of the ’757 Patent. Defendant Cisco is thus liable for direct infringement of the ’757 Patent

pursuant to 35 U.S.C. § 271(a).

               Exemplary infringing products include Cisco routers based on the Cisco IOS

software, including the Cisco ASR 1000 Series Router, wherein a Cisco IOS software application

executed on multi-processor data router sends an “ip igmp join-group” command to an external

router to join a multicast group.

               On information and belief, at least since the filing of the Original Complaint,

Defendant Cisco, without authorization or license from Parity Networks, has been and is presently

indirectly infringing at least claim 13 of the ’757 Patent, including actively inducing infringement

of the ’757 Patent under 35 U.S.C. § 271(b). Such inducements include without limitation, with

specific intent to encourage the infringement, knowingly inducing consumers to use infringing

articles and methods that Cisco knows or should know infringe one or more claims of the ’757

Patent. Cisco instructs its customers to make and use the patented inventions of the ’757 Patent

by operating Cisco’s products in accordance with Cisco’s specifications. Cisco specifically

intends its customers to infringe by implementing its Cisco IOS on its switches and routers in an

infringing manner.



                                       ORIGINAL COMPLAINT
                                              -13-
         Case 6:19-cv-00207-ADA Document 1 Filed 03/14/19 Page 14 of 16



               On information and belief, Defendant Cisco, without authorization or license from

Parity Networks, has been and is presently indirectly infringing at least claim 13 of the ’757 Patent,

including contributory infringement of the ’757 Patent under 35 U.S.C. § 271(c) and/or § 271(f),

either literally and/or under the doctrine of equivalents, by selling, offering for sale, and/or

importing into the United States, the infringing products. Cisco knows that the infringing products

(i) constitute a material part of the inventions claimed in the ’757 Patent; (ii) are especially made

or adapted to infringe the ’757 Patent; (iii) are not staple articles or commodities of commerce

suitable for non-infringing use; and (iv) are components used for or in operating systems for its

switches and routers in an infringing manner.

               As a result of Cisco’s infringement of the ’757 Patent, Parity Networks has suffered

monetary damages, and is entitled to an award of damages adequate to compensate it for such

infringement under 35 U.S.C. § 284, but in no event, less than a reasonable royalty.

                                VI.     WILLFUL INFRINGEMENT

               On multiple occasions, Cisco has been provided notice of infringement of the

Patents-in-Suit by direct communications from Plaintiff’s representatives.

               Plaintiff further alleges that, in connection with the knowledge it gained in

connection with its own prosecution activities, Defendant has received actual notice of at least the

’777 Patent, the ’958 Patent, and the ’757 Patent.

               Notwithstanding this knowledge, Defendant has knowingly or with reckless

disregard willfully infringed one or more of the foregoing Patents-in-Suit. Defendant has thus had

actual notice of infringement of one or more of the Patents-in-Suit and acted despite an objectively

high likelihood that its actions constituted infringement of Plaintiff’s valid patent rights.

               This objective risk was either known or so obvious that it should have been known

to Defendant. Accordingly, Plaintiff seeks enhanced damages pursuant to 35 U.S.C. § 284.

                                        ORIGINAL COMPLAINT
                                               -14-
           Case 6:19-cv-00207-ADA Document 1 Filed 03/14/19 Page 15 of 16



                                        VII.    JURY DEMAND

               Plaintiff Parity Networks demands a trial by jury of all matters to which it is entitled

to trial by jury, pursuant to FED. R. CIV. P. 38.

                                   VIII. PRAYER FOR RELIEF

       WHEREFORE, Parity Networks prays for judgment and seeks relief against Defendant as

follows:

       A.      That the Court determine that one or more claims of the Patents-in-Suit is infringed

               by Defendant Cisco, either literally or under the doctrine of equivalents;

       B.      That the Court award damages adequate to compensate Parity Networks for the

               patent infringement that has occurred, together with prejudgment and post-

               judgment interest and costs, and an ongoing royalty for continued infringement;

       C.      That the Court permanently enjoin Defendant pursuant to 35 U.S.C. § 283;

       D.      That the Court award enhanced damages pursuant to 35 U.S.C. §284; and

       E.      That the Court award such other relief to Parity Networks as the Court deems just

               and proper.


DATED: March 14, 2019                                 Respectfully submitted,

                                                      /s/ Andrew G. DiNovo
                                                      Andrew G. DiNovo
                                                      Texas State Bar No. 00790594
                                                      adinovo@dinovoprice.com
                                                      Adam G. Price
                                                      Texas State Bar No. 24027750
                                                      aprice@dinovoprice.com
                                                      Daniel L. Schmid
                                                      Texas State Bar No. 24093118
                                                      dschmid@dinovoprice.com
                                                      DINOVO PRICE LLP




                                        ORIGINAL COMPLAINT
                                               -15-
Case 6:19-cv-00207-ADA Document 1 Filed 03/14/19 Page 16 of 16



                                  7000 N. MoPac Expressway, Suite 350
                                  Austin, Texas 78731
                                  Telephone: (512) 539-2626
                                  Telecopier: (512) 539-2627

                                  Counsel for Plaintiff Parity Networks LLC




                      ORIGINAL COMPLAINT
                             -16-
